DISMISS; and Opinion Filed December 15, 2015.




                                         S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-15-01323-CV

                                  JAMES L. ROSS, Appellant

                                                V.

                                  JAMES S. BELL, Appellee

                       On Appeal from the County Court at Law No. 3
                                   Dallas County, Texas
                           Trial Court Cause No. CC-15-02418-C

                             MEMORANDUM OPINION
                  Before Chief Justice Wright, Justice Lang, and Justice Brown
                                   Opinion by Justice Brown

       Stating that all matters in controversy between the parties have been settled, appellant has

filed a motion to dismiss the appeal with prejudice. See TEX. R. APP. P. 42.1(a)(1). We grant the

motion to the extent we dismiss the appeal. See id., 43.2(f).




                                                     /Ada Brown/
                                                     ADA BROWN
                                                     JUSTICE

151323F.P05
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

JAMES L. ROSS, Appellant                            On Appeal from the County Court at Law
                                                    No. 3, Dallas County, Texas
No. 05-15-01323-CV        V.                        Trial Court Cause No. CC-15-02418-C.
                                                    Opinion delivered by Justice Brown. Chief
JAMES S. BELL, Appellee                             Justice Wright and Justice Lang
                                                    participating.

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.

       Subject to any agreement between the parties, we ORDER appellee James S. Bell
recover his costs, if any, of this appeal from appellant James L. Ross.


Judgment entered this 15th day of December, 2015.




                                             –2–